Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 1 of 195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 2 of 195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 3 of 195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 4 of 195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 5 of 195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 6 of 195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 7 of 195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 8 of 195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 9 of 195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 10 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 11 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 12 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 13 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 14 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 15 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 16 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 17 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 18 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 19 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 20 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 21 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 22 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 23 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 24 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 25 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 26 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 27 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 28 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 29 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 30 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 31 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 32 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 33 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 34 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 35 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 36 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 37 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 38 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 39 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 40 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 41 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 42 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 43 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 44 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 45 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 46 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 47 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 48 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 49 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 50 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 51 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 52 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 53 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 54 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 55 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 56 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 57 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 58 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 59 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 60 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 61 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 62 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 63 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 64 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 65 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 66 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 67 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 68 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 69 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 70 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 71 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 72 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 73 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 74 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 75 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 76 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 77 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 78 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 79 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 80 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 81 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 82 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 83 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 84 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 85 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 86 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 87 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 88 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 89 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 90 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 91 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 92 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 93 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 94 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 95 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 96 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 97 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 98 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 99 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 100 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 101 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 102 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 103 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 104 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 105 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 106 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 107 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 108 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 109 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 110 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 111 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 112 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 113 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 114 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 115 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 116 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 117 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 118 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 119 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 120 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 121 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 122 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 123 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 124 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 125 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 126 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 127 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 128 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 129 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 130 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 131 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 132 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 133 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 134 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 135 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 136 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 137 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 138 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 139 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 140 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 141 of
                                       195
                                      Tuesday, March 10, 2020 at 23:09:29 Eastern Daylight Time

 Subject: D
 Date: Friday, February 28, 2014 at 12:15:26 AM Eastern Standard Time
 From: Craig S Wright
 To:      'Craig Wright'

-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Craig,
We have now a company in the UK.

There is a shelf company - Design by Human (08248988) that I like the name of. I know you want to start
DACs, but remember, Skynet is not here yet and you have not replaced us all with code. That exo frame would
be good, but that sYll has a human inside and not the code you want us to be.

You want to see a raYonal world, but remember you are sYll human. Change later if you like, but leave the
shelf dormant for now and leave it all oﬀ and vacant. I know you are a li\le (lot) paranoid about this, but the
trust is separate and a shelf manager of a dormant trust with no knowledge of what we are doing will just
make it harder to get to what you are trying to achieve. He can be a director of a ﬁrm without us telling him
just how big the trust could become.

Slowly. I know what you want and I know how impaYent you can be, but really, we need to do this right. If
you fail you can start again. That is the real beauty of what you have.

You cannot keep a\acking people Craig. Yes, the tax oﬃce there is likely like here and a li\le slow to grasp
things, but you cannot just expect them to change to accept your way. YES, you could be right. Yes, I know
you are following the law, but they also have to understand what you are doing. So try and be a li\le more
personable. Stop a\acking them for doing their job. I know this is tough, but ﬁnd somebody to help you. Get
back to the technical aspects of this and do what you love. Let others ﬁght for you if you need to ﬁght.

I love you live a brother Craig, but you are a really diﬃcult person to be close to. You need people. Stop
pushing them away. You have over one million bitcoin now in the trust. Start doing something for yourself
and this family you have.

Are you ever going to marry that lady of yours? Next, when are you coming to visit? I have been sending
some conferences. It has been a while. Remember human contact.

Dave

-----BEGIN PGP SIGNATURE-----
Version: GnuPG v2.0.15 (MingW32)

iQGcBAEBAgAGBQJTEBtSAAoJEAQV5sviP8wtENcL/0tQPePL+ndSxvHJz0KsKUzN
IF5oJBklMqwv0ﬀN9yWJr26K11ZUKD8LY0cGT32JBETKnDHd7SEK85GnpJ3DJ/xo
Rk88s/eIYn/HD+CUoFrUZk/1MnBkiYOFIOegJKy3JDy9qD0dbj/JibANTN2goD0P
q2Rx8Uao7qC9heD7RnI/ﬂEkVEONXYEt34EokqHaozUWLE+Ll8rLedDfX7AWr8mq
ZNg0+bQQ93waBHOorone9jjd+49DCxBRihMbKQCJ5zcc1QUxE0isB9xbJw9sE8FC
dFP+E3sp6Rfqa/2VSq+ZUzOCPrErBLgPMlumTQGnNFMLkmogDW8p8c4BtEIN080J
dZRkMkbyWu9IMTZ1i9A1/dldTG1hJlBuOraikY9ucDqKkTdPFATKRAxRK3A2tMsA


                                                                                                             Page 1 of 3
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 142 of
                                      195
JIKbElaiV7C1sqv6BlzGBvuKX8twjGRXj967SvQ1py4OzBKsDcT+W2AJwNOZldGW
uTkN06ybBAJ3jIddJcVAk26a/XEvPbMH5JPgOp0wxQ==
=lQDP
-----END PGP SIGNATURE-----



-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Craig,
How does the following sound?
I very much wanted to ﬁnd some way to include a short message, but the problem is, the whole world would
be able to see the message. As much as you may keep reminding people that the message is completely non-
private, it would be an accident waiYng to happen.

Look up Wo\y - it is not a mistake.

Are you really sure you want to know nothing of the Panama fund? I know you are having tax problems, but
Bitcoins are not worth enough to be a bother. They are a wonderful idea, but you need to get some others
involved and actually accept help from somebody other than me one day. I am not going to be here for you
forever you know.

Worse, if you send yourself bankrupt it will not help anyone. I know you are a stubborn bastard mate (I can
be an Ozzie too), I have helped you in many of the ﬁghts you get into online and more, but you need to know
when to stop. Leave the government for now. Stop or they will really do some damage to you.

You have started seeing this new lady, ﬁxate of her and get over your divorce. It happens. It did for me, you
are not the only one. You need to code and just do what you love for a while.

The trust is setup in the Seychelles. I will arrange a shelf company to manage it in the UK as we discussed
later. There is no rush there. I will leave you and myself oﬀ for now and leave it as non-trading. Just listen to
some advice for once Craig and trust me to be your friend.

Dave

PS, thanks for making me a part of this.
-----BEGIN PGP SIGNATURE-----
Version: GnuPG v2.0.11 (MingW32)
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=rAiX
-----END PGP SIGNATURE-----

                                                                                                               Page 2 of 3
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 143 of
                                      195




                                                                              Page 3 of 3
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 144 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 145 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 146 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 147 of
                                       195
                                      Tuesday, March 10, 2020 at 23:07:45 Eastern Daylight Time

 Subject: D
 Date: Friday, February 28, 2014 at 12:13:06 AM Eastern Standard Time
 To:      Craig Wright

Craig,
We have now a company in the UK.

There is a shelf company - Design by Human (08248988) that I like the name of. I know you want to start
DACs, but remember, Skynet is not here yet and you have not replaced us all with code. That exo frame would
be good, but that sTll has a human inside and not the code you want us to be.

You want to see a raTonal world, but remember you are sTll human. Change later if you like, but leave the
shelf dormant for now and leave it all oﬀ and vacant. I know you are a liWle (lot) paranoid about this, but the
trust is separate and a shelf manager of a dormant trust with no knowledge of what we are doing will just
make it harder to get to what you are trying to achieve. He can be a director of a ﬁrm without us telling him
just how big the trust could become.

Slowly. I know what you want and I know how impaTent you can be, but really, we need to do this right. If
you fail you can start again. That is the real beauty of what you have.

You cannot keep aWacking people Craig. Yes, the tax oﬃce there is likely like here and a liWle slow to grasp
things, but you cannot just expect them to change to accept your way. YES, you could be right. Yes, I know
you are following the law, but they also have to understand what you are doing. So try and be a liWle more
personable. Stop aWacking them for doing their job. I know this is tough, but ﬁnd somebody to help you. Get
back to the technical aspects of this and do what you love. Let others ﬁght for you if you need to ﬁght.

I love you live a brother Craig, but you are a really diﬃcult person to be close to. You need people. Stop
pushing them away.

Are you ever going to marry that lady of yours? Next, when are you coming to visit? I have been sending
some conferences. It has been a while. Remember human contact.

Dave




-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA1

Craig,
How does the following sound?
I very much wanted to ﬁnd some way to include a short message, but the problem is, the whole world would
be able to see the message. As much as you may keep reminding people that the message is completely non-
private, it would be an accident waiTng to happen.

Look up WoWy - it is not a mistake.

Are you really sure you want to know nothing of the Panama fund? I know you are having tax problems, but
Bitcoins are not worth enough to be a bother. They are a wonderful idea, but you need to get some others

                                                                                                             Page 1 of 2
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 148 of
                                      195
involved and actually accept help from somebody other than me one day. I am not going to be here for you
forever you know.

Worse, if you send yourself bankrupt it will not help anyone. I know you are a stubborn bastard mate (I can
be an Ozzie too), I have helped you in many of the ﬁghts you get into online and more, but you need to know
when to stop. Leave the government for now. Stop or they will really do some damage to you.

You have started seeing this new lady, ﬁxate of her and get over your divorce. It happens. It did for me, you
are not the only one. You need to code and just do what you love for a while.

The trust is setup in the Seychelles. I will arrange a shelf company to manage it in the UK as we discussed
later. There is no rush there. I will leave you and myself oﬀ for now and leave it as non-trading. Just listen to
some advice for once Craig and trust me to be your friend.

Dave

PS, thanks for making me a part of this.
-----BEGIN PGP SIGNATURE-----
Version: GnuPG v2.0.11 (MingW32)

iQGcBAEBAgAGBQJTEBbtAAoJEAQV5sviP8wt9VcL/Ah8SQ3/C3fLnoW1+llQz9Qm
yjSnTt2fCrJfnqnkGicdCIiKO4lxpjtRJz8Z1Z2hmSYHpF1W3pRVHucpRNr3lcFt
BsxDpdFZWtmnqeG0HKnnfG4yhKtTNTG6vvO6Ub2wrstB8NB0jhEMY4SQ7PXi1DTx
Q+e8JO6MQ0dpY744gncI5jZ3wYYTQIUjFsE5fMYlG8CqVYKQudMFpas5rRqDKqtX
jXsNn3BzjVsOhzIIUmOX/WeIr0ISWVMN0IU0p9juGgtbtLwD2vaDiO5nuH+y1K2g
VwIrJ5j5TAO7a84r/jWmxfAT5s0ywdHDaxrevFIqBFnriYP/Q7qWOs7l53Wyq6Gd
5qhL1WOP0EHU2JzuB9HQA/uy5dW/qNxYPLA0mfSH8DGRuUzez9UH7kR9HV4hXayg
5A5zHXeCcxGFKjLMoDSEZy0In6ecDCQ/wqEQ8S9UIGa5MJOKV4NG0L5mC3lANv0I
hy3TZME8sqF1NVt+RLNoSZxV4qvvZ6Cyy2ul1qD/QQ==
=rAiX
-----END PGP SIGNATURE-----




                                                                                                               Page 2 of 2
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 149 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 150 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 151 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 152 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 153 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 154 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 155 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 156 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 157 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 158 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 159 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 160 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 161 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 162 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 163 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 164 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 165 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 166 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 167 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 168 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 169 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 170 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 171 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 172 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 173 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 174 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 175 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 176 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 177 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 178 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 179 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 180 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 181 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 182 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 183 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 184 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 185 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 186 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 187 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 188 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 189 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 190 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 191 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 192 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 193 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 194 of
                                      195
Case 9:18-cv-80176-BB Document 511-5 Entered on FLSD Docket 05/18/2020 Page 195 of
                                      195
